Citation Nr: 0833939	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include degenerative joint disease and spinal 
stenosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 1956 to January 
1961 with subsequent service in the Naval Reserves including 
periods of active duty for training (ACDUTRA) between 1979 
and 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied entitlement to service connection for 
spinal stenosis with degenerative joint disease.  The issue 
has been recharacterized as listed on the front page of this 
decision to comport with the veteran's intended claim.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back 
disability.  In support of his claim, the veteran submitted 
private treatment records showing a current low back 
disability, as well as a Line of Duty Determination from 
August 1957 documenting lacerations of the face and hand due 
to a motor vehicle accident (MVA).  The veteran was a 
passenger in a truck when the driver meant to apply the 
brakes, but instead hit the gas pedal and ran into a tree.  

Although several attempts were made to locate the veteran's 
service medical records from his period of active service 
between January 1956 and January 1961, they remain 
unavailable.  In a June 2007 memorandum, the RO formally 
found that the veteran's service medical records were 
unavailable.  As such, there is no medical evidence in the 
claims file indicating what, if any, injuries the veteran 
suffered, and/or was treated for, as a result of the MVA in 
1957.  

At an August 2006 VA examination, the veteran reported that 
he injured his neck and low back in the 1957 MVA, and that 
his condition progressively worsened.  The examiner 
examiner's diagnosis was spinal stenosis with degenerative 
joint disease, status post MVA.  The examiner did not have 
the claims file.

In a January 2007 addendum to the August 2006 VA examination 
report, the doctor opined that the injuries suffered in the 
truck accident have led, at least in part, to the veteran's 
development of spinal stenosis; however, he noted that the 
service medical records from his period in the Reserves, 
which included numerous physical examination reports, did not 
show any complaints or findings regarding low back pain or a 
low back disability.  The examiner therefore noted, in what 
appears to be in contrast to his earlier statement, that the 
veteran's neck and back injuries did not seem to have any 
significant lasting effects, as they were not mentioned in 
his yearly examinations.  The doctor further noted that the 
veteran's spinal stenosis was due to a combination of 
degenerative joint disease and normal aging of the spinal 
column, and he could find no evidence that the in-service MVA 
had significantly contributed to the development of the 
veteran's spinal stenosis, given that there were no records 
showing treatment for a back injury in 1957.  

Importantly, however, a June 1991 medical record from a 
period of ACDUTRA shows complaints of, and treatment for, 
lumbosacral strain.  In light of this evidence, that was not 
considered by the VA examiner, another VA opinion is 
necessary to determine the likely etiology of the veteran's 
current low back disability, including whether any current 
low back disability may be linked to the June 1991 injury.

Finally, although it has been determined that none of the 
veteran's service medical records exist at the National 
Personnel Records Center, it is unclear whether any attempts 
were made to contact the Air Force Base military hospital in 
Etain, France, to obtain records documenting treatment for 
injuries suffered in conjunction with the 1957 MVA.  This 
should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA, private and/or service 
medical records pertinent to the veteran's 
claim, including, but not limited to, 
treatment at the Etain Air Force Base 
military hospital in Etain, France.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
likely etiology of any current back 
disability.  All indicated x-rays and 
laboratory tests should be completed, 
including an MRI if necessary.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  If a back disability is 
diagnosed, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current low back disability had its 
onset during active service and/or the 
period of ACDUTRA in June 1991, or is 
otherwise related to such service, and 
explain why.  A complete rationale must 
accompany all opinions expressed.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, and given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




